ORDER
Per Curiam
Calvin Boswell appeals from the judgment denying his Rule 29.1 5 motion after he was convicted of first-degree murder, second-degree murder, first-degree assault, unlawful use of a weapon, and four counts of armed criminal action. Boswell contends he was entitled to an evidentiary hearing on the claim that his trial counsel was ineffective for failing to call a witness who would have offered testimony implicating an additional person in the crimes. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment denying post-conviction relief.
AFFIRMED. Rule 84.16(b).